DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 7-11 and 13 are pending.
Claims 7-9 and 13 are withdrawn from further consideration as being directed to non-elected inventions.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Publication CN 102311552 to Jong et al. (herein Jong, see machine translation) in view of U.S. Pre-grant Publication 2011/0217542 to Moroishi et al. cited in Information Disclosure Statement filed 20 September 2018 (herein Moroishi).
Regarding claim 10
Jong is silent as to there being an adhesive layer used to laminate the polarizer and the protective film and the polarizing plate satisfying Equation 3 recited in the instant claims.
Regarding there being an adhesive layer, Moroishi teaches a pressure-sensitive adhesive composition (abstract) comprising at least 50 wt% of an acrylic monomer unit (paragraph 0025), other comonomers such as epoxy group-containing monomers (paragraph 0033), and a photopolymerization initiator (paragraph 0046).  Moroishi teaches that the adhesive layer can have a thickness of 1 to 100 µm (paragraph 0102).  Moroishi teaches that the adhesive composition can be used in polarizing films (paragraph 0108) wherein a protective film is laminated onto the polarizer with the adhesive (paragraph 0113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing plate of Jong to be laminated using the adhesive of Moroishi because offers reinforced mechanical properties and excellent refractive index and adhesive strength (paragraph 0024).
Regarding the polarizing plate satisfying Equation 3, Jong teaches that the polarizer is produced via method that includes swelling, dyeing, cross-linking, stretching, washing, and drying processes (paragraph 0034).  Jong teaches that the film is dyed using an iodine solution (paragraph 0044) and simultaneously stretched (paragraph 0046).  Jong teaches that a first cross-linking stage and a second cross-linking stage is used (paragraph 0048) and that the cross-linking stages can be in any order and may be repeated at least twice (paragraph 0073) such that there can be two second cross-linking stages.  Jong teaches that the second cross-linking stage uses a solution containing a linear polycarboxylic acid (paragraph 0053) such as glutaric acid (paragraph 0054) in a concentration of 0.5 to 3 wt% (paragraph 0069).  Jong also teaches that a boron compound can be included in the second cross-linking stage at a content of 10 parts by weight or less per 1 part by weight of linear polycarboxylic acid (paragraph 0070).  Jong teaches that the film can also be subjected to stretching during the cross-linking stages (paragraph .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Publication CN 102311552 to Jong et al. (herein Jong, see machine translation) in view of U.S. Pre-grant Publication 2011/0217542 to Moroishi et al. cited in Information Disclosure Statement filed 20 September 2018 (herein Moroishi).
Regarding claim 11, Jong teaches a polarizing plate (paragraph 0012) comprising a polarizer film (paragraph 0032) of a polyvinyl alcohol (herein PVA) (paragraph 0033) and a protective film (paragraph 0084) that can be an acrylic film (paragraph 0085).  Jong teaches that the protective film is laminated on at least one side of the polarizing plate (paragraph 0084).
Jong is silent as to there being an adhesive layer used to laminate the polarizer and the protective film and the polarizing plate satisfying Equation 3 recited in the instant claims.
Regarding there being an adhesive layer, Moroishi teaches a pressure-sensitive adhesive composition (abstract) comprising at least 50 wt% of an acrylic monomer unit (paragraph 0025), other comonomers such as epoxy group-containing monomers (paragraph 0033), and a photopolymerization initiator (paragraph 0046).  Moroishi teaches that the adhesive layer can have a thickness of 1 to 100 µm (paragraph 0102).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Moroishi teaches that the adhesive composition can be used in polarizing films (paragraph 0108) wherein a protective film is laminated onto the polarizer with the adhesive (paragraph 0113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing plate of Jong to be laminated using the adhesive of Moroishi because offers reinforced mechanical properties and excellent refractive index and adhesive strength (paragraph 0024).
Regarding the polarizing plate satisfying Equation 3, Jong teaches that the polarizer is produced via method that includes swelling, dyeing, cross-linking, stretching, washing, and drying processes (paragraph 0034).  Jong teaches that the film is dyed using an iodine solution (paragraph 0044) and simultaneously stretched (paragraph 0046).  Jong teaches that a first cross-linking stage and a second cross-linking stage is used (paragraph 0048) and that the cross-linking stages can be in any order and may be repeated at least twice (paragraph 0073) such that there can be two second cross-linking stages.  Jong teaches that the second cross-linking stage uses a solution containing a linear polycarboxylic acid (paragraph 0053) such as glutaric acid (paragraph 0054) in a concentration of 0.5 to 3 wt% (paragraph 0069).  Jong also teaches that a boron compound can be included in the second cross-linking stage at a content of 10 parts by weight or less per 1 part by weight of linear polycarboxylic acid (paragraph 0070).  Jong teaches that the film can also be subjected to stretching during the cross-linking stages (paragraph 0074).  The inventive examples disclosed in the instant specification show that subjecting a PVA polarizer to cross-linking solutions containing glutaric acid and a boron compound results in the claimed relative dimensional variation ratio (see pages 30-33 and 39-40 of the instant specification).  Therefore, one of ordinary skill in the art would reasonably expect the polarizing plate of Jong as modified according to Moroishi to meet the claimed relative dimensional variation ratio.
Response to Arguments
Applicant's arguments filed 21 July 2021 have been fully considered but they are not persuasive. 
Applicant argues that because Jong teaches that the first cross-linking step contains only the boron compound, Jong does not teach the claimed polarizing plate and that there is no motivation to 
Applicant argues that the use of two cross-linking steps containing a polyvalent carboxylic acid and a boron compound results in unexpected dimensional stability and points to Tables 1 and 2 as evidence demonstrating said unexpected results (Remarks, pages 7-8).  As discussed above, Jong teaches that the second cross-linking step includes both a polyvalent carboxylic acid and a boron compound and that there can be two second cross-linking steps, i.e. Jong explicitly teaches two cross-linking steps each having a polyvalent carboxylic acid and a boron compound.  Therefore, Applicant’s evidence comparing two cross-linking steps each having a polyvalent carboxylic acid and a boron compound to a first cross-linking step having only a boron compound and a second cross-linking step having both a polyvalent carboxylic acid and a boron compound does not compare the claimed invention to the prior art and is not sufficient to overcome the pending rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783